1
2
3                              NOTE: CHANGES MADE BY THE COURT
4
5
6
7
8
9                    UNITED STATES DISTRICT COURT

10                  CENTRAL DISTRICT OF CALIFORNIA

11
12   LANARD TOYS LIMITED,            Case No.: 2:17-cv-04472-GW-JPR
13                Plaintiff,         Hon. George H. Wu
14       vs.
                                     PROTECTIVE ORDER REGARDING
15   TARGET CORPORATION,             DEPOSITIONS OF TARGET
                                     EMPLOYEES
16                Defendant.
17                                   Complaint Filed: June 15, 2017
18
19
20
21
22
23
24
25
26
27
28

                               [PROPOSED] PROTECTIVE ORDER REGARDING DEPOSITIONS
                                                         Case No. 2:17-cv-04472-GW-JPR
1          IT IS HEREBY ORDERED based on Defendant Target Corporation’s ex parte
2    application and the materials submitted therewith, Plaintiff’s opposition and
3    accompanying materials, and the November 5, 2018 oral argument, that the protective
4    order sought by Target Corporation related to Plaintiff Lanard Toys Limited’s noticed
5    depositions of Elaine Knodt, Amy Wokerstorfer, Sheila Shor, and Michael Kroll is
6    GRANTED in part, with the following provisions:
7          1)      The four depositions as noticed in the original deposition notices dated
8    October 18, 2018 are taken off calendar;
9          2)      Lanard is barred from deposing Michael Kroll (whether by notice or
10   subpoena) unless it obtains an order from this Court expressly permitting Mr. Kroll’s
11   deposition;
12         3)      Any depositions of Knodt, Wokerstorfer, or Shor must be taken at the
13   offices of Faegre Baker Daniels LLP in Minnesota unless this Court orders otherwise;
14   and
15         4)      Prior to any deposition notices or subpoenas for depositions being issued
16   by either party in the action, the parties are required to meet and confer and make
17   reasonable, good-faith efforts to establish a mutually-agreeable date for each
18   deposition.
19
20         IT IS SO ORDERED.
21
     Dated: November 7, 2018
22
                                             Hon. Jean P. Rosenbluth
23                                           UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
                                                 1
                                         [PROPOSED] PROTECTIVE ORDER REGARDING DEPOSITIONS
                                                                   Case No. 2:17-cv-04472-GW-JPR
